Name: 2002/796/EC: Commission Decision of 14 October 2002 amending Decision 2002/607/EC concerning protection measures relating to avian influenza in Chile (Text with EEA relevance) (notified under document number C(2002) 3724)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  America;  trade;  agricultural activity;  agricultural policy;  animal product
 Date Published: 2002-10-15

 Avis juridique important|32002D07962002/796/EC: Commission Decision of 14 October 2002 amending Decision 2002/607/EC concerning protection measures relating to avian influenza in Chile (Text with EEA relevance) (notified under document number C(2002) 3724) Official Journal L 277 , 15/10/2002 P. 0021 - 0022Commission Decisionof 14 October 2002amending Decision 2002/607/EC concerning protection measures relating to avian influenza in Chile(notified under document number C(2002) 3724)(Text with EEA relevance)(2002/796/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(6) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(2), as last amended by Directive 96/43/EC(3), and in particular Article 18(7) thereof,Whereas:(1) Due to outbreaks of highly pathogenic avian influenza in Region V of Chile and in order to harmonise the Member States' acceptance of "floating consignments" on their way to Europe, Commission Decision 2002/607/EC concerning protection measures relating to avian influenza in Chile(4) was adopted on 23 July 2002.(2) The importation of live poultry and hatching eggs thereof, live ratites and hatching eggs thereof and fresh meat of poultry, ratites, wild and farmed feathered game and poultrymeat products and meat preparations consisting of or containing meat of the aforementioned species was temporarily suspended until 1 January 2003.(3) Since the first two outbreaks, which were confirmed on 2 July 2002, no further outbreaks have occurred.(4) According to Article 22(1) of Council Directive 90/539/EEC(5) and Article 10(1) of Council Directive 91/494/EEC(6) the Community can only import live poultry and fresh poultrymeat from countries which are free from avian influenza and Newcastle disease.(5) Following an outbreak of one of the abovementioned diseases a third country can regain its disease-free status six months later provided that stamping out with no emergency vaccination has been applied.(6) However, if the veterinary authorities of the third country concerned can guarantee that the disease problems were confined to a circumscript area, with borders which can be well controlled as regards movements of animals and animal products and that other additional measures like a serological screening have been performed, the country may be regionalised so that the restrictions on exportation can be limited to a defined area around the disease affected area.(7) The Chilean veterinary services have carried out a nationwide serological survey in August 2002 to detect possible further spread of the disease, which has given favourable results.(8) No further outbreaks have been detected since the first notification and the serological survey is very favourable, therefore it appears that the disease has been successfully eradicated.(9) It is therefore appropriate to provide for a temporary regionalisation of Chile by authorising exports of poultry and poultry products from Chile to the European Union from those areas which had not been affected by the disease.(10) Furthermore, the Chilean authorities guarantee that all poultry destined for slaughter for the European market originate from holdings outside the area under restrictions and have undergone serological testing for avian influenza on a random basis with negative results prior to slaughter.(11) Decision 2002/607/EC must therefore be amended accordingly.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. In Article 1 of Decision 2002/607/EC, after the words "from the territory of Chile", the following words shall be inserted: "as described in the Annex". The text of Article 1 shall become paragraph 1 of Article 1.2. The following text shall be added as paragraph 2 of Article 1: "In the veterinary certificates accompanying consignments originating and/or coming from areas outside the area as described in the Annex the following words as appropriate to the species shall be included: 'Live poultry/hatching eggs of poultry/live ratites/hatching eggs of ratites/fresh poultry meat/fresh ratite meat/fresh meat of wild game birds/fresh meat of farmed game birds/poultrymeat product/poultrymeat preparation(7) in accordance with Decision 2002/607/EC'"3. The Annex to this Decision shall be added as an Annex to Decision 2002/607/EC.Article 2The Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof.Article 3This Decision shall apply from 18 October 2002.Article 4This Decision is addressed to the Member States.Done at Brussels, 14 October 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 31.1.1998, p. 9.(2) OJ L 268, 24.9.1991, p. 56.(3) OJ L 162, 1.7.1996, p. 1.(4) OJ L 195, 24.7.2002, p. 86.(5) OJ L 303, 31.10.1990, p. 6.(6) OJ L 268, 24.9.1991, p. 35.(7) Delete as appropriate.ANNEXIn Region V the area as described in the Chilean Resolution No 341 of 21 June 2002 as amended by Resolution No 448 of 16 August 2002.